SANBORN, Circuit Judge.
This was an action brought by Harrison Hicks, administrator of the estate of William Spoon, deceased, the defendant in error, to recover damages from the St. Louis & San Francisco Railway Company and its receivers, the plaintiffs in error, for the death of the deceased, which he alleged was caused by the negligence of the company. The essential facts in this case, and the theory of the law upon which the case was tried, were the same as in No. 581.—Railway Co. v. Bennett (just decided by this court) 69 Fed. 525. For the reasons stated in the opinion in that case the judgment below must be reversed, and the cause remanded, with directions to grant a new trial, and it is so ordered.